Case 3:17-cv-03695-AET-DEA Document 51 Filed 04/14/20 Page 1 of 1 PageID: 1188




                                              April 14, 2020




VIA ECF
Honorable Douglas E. Arpert, U.S.M.J.
United States District Court
District of New Jersey
Clarkson S. Fisher Federal Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

           Re:   Elysee Nicolas v. The Trustees Of Princeton University
                 Civil Action No. 17-3695 (AET)(DEA)

Dear Judge Arpert:

        The parties jointly write to apprise the Court of the status of the above matter. The
parties have now reached an agreement in principle on all substantive terms with respect to the
settlement, including therapeutic relief. We anticipate providing the defendant a draft of the
settlement papers by next week. We will continue to update the Court as to the status of the
settlement.



                                              Respectfully,

                                              /s/ Joseph J. DePalma

                                              Joseph J. DePalma

JJD:emp

cc:        All Counsel (via ECF)




821913.2
